DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1, 2, 4-6 and 15-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 15, 16 and 19 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2018/0278442, US 2009/0028220 and US 7,839,916. 
The improvement comprises:
US 2018/0278442 is considered as the closest prior art that teaches a method comprising:
filtering an ultra-wideband (UWB) signal received by a UWB receiver (Fig.9A elements 703 and para.193, where RF system 720 can include one or more multipath bandpass filters implemented in accordance with Fig.5A and the front-end 703 includes one or more multipath bandpass filters 711, and where the one or more multipath bandpass filters 711 can be implemented as Fig.5A) with a filter (Fig.5A element 250 and para.160-166); wherein the filter comprises:
an N-path filter for receiving the UWB signal (Fig.5A element 250 and para.160-166); 
a low precision clock source coupled to the N-path filter (Fig.5A elements CLK0°, CLK90°, CLK180°, CLK270° and para.164, where it is clear that there is a clock source been generated with a plurality of clocks (CLK0°, CLK90°, CLK180°, CLK270°).);
wherein the N-path filter has a second configuration, and
in the second configuration the N-path filter (Fig.5A) comprises:
N parallel paths (Fig.5A elements 191-194 and para.162), each path comprising:
a first electrical switch (Fig.5A element 201 and para.164) disposed between a resistor (Fig.5A element 230 and para.162) and an input of a filter having predetermined frequency characteristics (Fig.5A element 241 and para.164, where element 241 is a notch filter); and 
a second electrical switch (Fig.5A element 221 and para.164) disposed between an output of the filter having predetermined frequency characteristics (Fig.5A element 241 and para.164) and the output port of the N-path filter (Fig.5A element VOUT and para.164);
the resistor (Fig.5A element 230 and para.162) disposed between the input port of the N-path filter (Fig.5A element VIN and para.162) and each first electrical switch of the N parallel paths (Fig.5A element 230 output and para.162);
the first electrical and second electrical switch (Fig.5A elements 201 and 221 and para.164) in each path of the N parallel paths (Fig.5A elements 191-194 and para.164) are driven by a clock signal of different phase of a plurality of clock signals (Fig.5A elements CLK0° & CLK90°; CLK90° & CLK180°; CLK180° & CLK270°; CLK270° & CLK0° and para.164, where it is clear that there is a clock source been generated with a plurality of clocks (CLK0°, CLK90°, CLK180°, CLK270°).) derived from a clock generated by the low precision clock source (Fig.5A elements CLK0°, CLK90°, CLK180°, CLK270° and para.164, where it is clear that there is a clock source been generated with a plurality of clocks (CLK0°, CLK90°, CLK180°, CLK270°); the plurality of clock signals are each offset relative to one another (Fig.5A elements CLK0°, CLK90°, CLK180°, CLK270° and para.164); and each filter (Fig.5A elements 191-194 and para.164) comprises a capacitor in parallel to ground between the first electrical switch and the second electrical switch (Fig.5A element 231 and para.164).

US 2009/0028220 teaches a method comprising:
filtering a signal received by a receiver (Fig.1 and para.21) with a filter (Fig.1 elements 104 and para.21); wherein the filter comprises:
an N-path filter for receiving the received signal (Fig.3 element 300 and para.34, Fig.4 and para.63); 
a low precision clock source coupled to the N-path filter (Fig.4 elements LO0A, LO1A, LO2A, LO3A and LO0B, LO1B, LO2B, LO3B and para.63, where it is clear that there is a clock source been generated with a plurality of clocks (LO0A, LO1A, LO2A, LO3A and LO0B, LO1B, LO2B, LO3B));
wherein the N-path filter has a third configuration, and
in the third configuration the N-path filter (Fig.4) comprises:
N parallel paths (Fig.4 with 4 paths), each path comprising an input port (Fig.4 element 404 output) coupled to a first electrical switch (Fig.4 element LO0A and para.63) which is disposed between a first end of a resistor (Fig.4 element LO0A and para.63) and an input of a filter having predetermined frequency characteristics (Fig.3 element 302 and Fig.4 element Gm and para.32 and 39); 
the input port of the N-path filter is coupled to a second distal end of the resistor (Fig.4 element RTX); 
the first electrical switch (Fig.4 elements LO0A) in each path of the N parallel paths is driven by a clock signal of a plurality of clock signals derived from a clock generated (Fig.4 elements LO0A, LO1A, LO2A, LO3A and LO0B, LO1B, LO2B, LO3B and para.63);
the plurality of clock signals are each offset relative to one another (Fig.4 elements LO0A, LO1A, LO2A, LO3A and LO0B, LO1B, LO2B, LO3B and para.63); 
each filter comprises a capacitor coupled to ground (Fig.4 elements 410, 412 and 414 and para.39). 

US 7,839,916 is considered as the closest prior art that teaches
 establishing a range between a pair of Ultra-Wideband (UWB) transceivers (col. 1 lines 61-63); and 
establishing a timing reference process upon the first UWB transceiver which employs a correlator circuit (col.2 lines 46-52, where using a replica code to determine an offset in the code is the operation of a correlator) forming part of a first UWB transceiver of the pair of UWB transceivers in dependence upon processing UWB pulse bundles transmitted with a second UWB transceiver of the pair of UWB transceivers (col.2 lines 46-52, where the receiver receives ultra wideband (UWB) pulses that the UWB pulses encode a pseudorandom noise (PN) ranging code transmitted from the second node); wherein the transceiver comprises:
a correlator (col.2 lines 46-52, where using a replica code to determine an offset in the code is the operation of a correlator) which correlates a portion of the UWB pulse bundles received by the first UWB transceiver with the reference pulse sequence (col.2 lines 46-52, where the receiver receives ultra wideband (UWB) pulses that the UWB pulses encode a pseudorandom noise (PN) ranging code transmitted from the second node); and 
a counter circuits the timing to trigger the generation of the pulse at the appropriate time and perform the pre-correction by maintaining a relatively high speed system clock, such as a clock in the high gigahertz (GHz) range.

With regard Claim 1, US 2018/0278442 in view of US 2009/0028220 and further in view of US 7,839,916 fails to teach the limitation of "wherein the received UWB signal comprises a plurality of symbol pulse bundles where each symbol pulse bundle represents a current symbol of a data signal and each symbol pulse bundle comprises a plurality N pulses; wherein each pulse of the N pulses is at a predetermined frequency of a plurality M frequencies, has a predetermined amplitude, and has a predetermined pulse length." as recited in claim 1.

With regard Claim 15, US 2018/0278442 in view of US 2009/0028220 and further in view of US 7,839,916 fails to teach the limitation of "the predetermined time offset of the plurality of taps from one another and the number of taps within the plurality of taps are established in dependence upon at least one of a nominal data rate of the received UWB signal and a duration of a set of UWB pulse bundles comprising a bit of data within the received UWB signal." as recited in claim 15.

With regard Claim 16, US 2018/0278442 in view of US 2009/0028220 and further in view of US 7,839,916 fails to teach the limitation of "a timing reference process executed by the device advances which tap of the plurality of taps from the DLL is employed by the pulse generator in driving the reference pulse generator to generate the reference pulse sequence until a correlation peak is established with the correlator." as recited in claim 16.

With regard Claim 19, US 2018/0278442 in view of US 2009/0028220 and further in view of US 7,839,916 fails to teach the limitation of "establishing a timing reference process upon the device which employs the correlator circuit in dependence upon processing UWB pulse bundles transmitted by another device." as recited in claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 9,906,288 is cited because they are put pertinent to the circuits and methods for spatio-spectral Interference mitigation. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633